Citation Nr: 9927626	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-45 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
November 1969 and again from March 1971 to April 1973.  

This appeal arises from a March 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for PTSD, currently evaluated as 50 percent disabling.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of several 
hospitalizations, virtual isolation from and difficulty 
communicating with his family, inability to participate in 
PTSD group programs, suicidal and homicidal ideation and an 
inability to work.  

2.  The veteran is totally disabled as a result of his PTSD.  


CONCLUSION OF LAW

A total schedular evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16(c), Diagnostic Code 9411 (effective prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran's 
PTSD is more severe than the current evaluation reflects.  
They also maintain that he is unable to work due to his 
service-connected disability.

At the outset, it is important to determine if the veteran 
has established a well-grounded claim for an increased 
evaluation for PTSD, that is, one that is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is a well-grounded claim if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service-connected PTSD is more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  The Board is 
satisfied that all relevant facts in this case have been 
properly developed.  The veteran has undergone VA 
examinations and VA outpatient treatment records have been 
obtained.  Additionally, the veteran provided personal 
hearing testimony before a hearing officer at the RO in 
May 1997.  The record is complete, there is no further duty 
to assist in the development of this claim as mandated by 
38 U.S.C.A. § 5107(a).  

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD under the provisions of 
Diagnostic Code 9411.  VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Service connection was established for 
PTSD by rating decision of December 1992.  A 10 percent 
evaluation was assigned, effective November 1989.  The 
veteran was hospitalized for his PTSD from July 1992 to 
September 1992 and was granted a temporary total disability 
rating for hospitalization, pursuant to 38 C.F.R. § 4.29.  
Effective October 1, 1992, his rating was increased to 
30 percent.  In November 1993, following another 
hospitalization for his PTSD in October 1993, he was granted 
a temporary total disability rating for hospitalization.  His 
evaluation was returned to 30 percent, the pre-
hospitalization rate, effective February 1994.  By rating 
decision of December 1994, the veteran again was granted  a 
temporary total disability rating for hospitalization for his 
PTSD, effective from August 9, 1994.  The veteran's 
evaluation for PTSD was increased to 50 percent, effective 
September 1994.  By rating decision of March 1996, a 
temporary total hospitalization rating from January 15, 1996 
to February 29, 1996 for PTSD was again granted.  His pre-
hospitalization evaluation of 50 percent was continued, 
effective March 1, 1996.  The 50 percent evaluation is still 
in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

The veteran was hospitalized for PTSD by VA from January 1996 
to February 1996.  He was noted to have chronic PTSD, since 
Vietnam, associated significantly with alcoholism.  He stated 
that he drank to pass out and get rid of the flashbacks and 
nightmares.  He stated he had intrusive thoughts, 
hypervigilance, irritability, and flashbacks when helicopters 
fly over.  He denied a history of delirium tremens, but 
admitted to shakes with withdrawal.  He complained of hearing 
voices, often combat related which he could not distinguish.  
He also stated that he hallucinated on a regular basis, 
usually at night.  He admitted to a passive death wish.  On 
admission, he was alert, oriented and depressed, with no 
suicidal ideation.  He had adequate insight and judgment.  He 
was cooperative.  During hospitalization, he was admitted to 
a locked ward.  He required Benzodiazepine detoxification to 
prevent severe withdrawal.  After detoxification, his 
hospitalization focused on PTSD.  He complained of severe 
insomnia and was treated temporarily with hypnotic agents 
while undergoing trials of antidepressants for his PTSD.  He 
requested multiple medications for anxiety and felt as if he 
was making little progress.  He was tried on Wellbutrin and 
did not show any improvement. His Wellbutrin was increased 
and he was started on Trazodone for insomnia.  This was not 
helpful and he continued to require Ativan.  His Ativan was 
discontinued and tapered off.  He continued to have 
depression, irritability, and PTSD symptoms.  He still 
complained of being unable to sleep and was more and more 
upset.  After the decision to taper off Ativan, it was 
decided that a new medication would be tried.  The examiners 
asked for more history from the veteran.  He reported a 
persistent irritable mood.  He was unable to sleep and had 
racing thoughts, spending sprees, and mood swings.  He was 
started on Depakote and put on Restoril for insomnia, and 
Serzone.  He markedly improved and said he was able to sleep 
better, with improved appetite and better mood.  At discharge 
he was pleasant, with a stable mood, moderately depressed and 
non-psychotic.  He denied homicidal and suicidal ideation.  
He still complained of PTSD symptoms of anxiety, irritability 
and insomnia but reported decreased intensity and described 
the medications as working.  He was determined to be 
unemployable.  The discharge diagnoses were PTSD, alcohol 
withdrawal and alcohol dependence.  

While hospitalized, the veteran underwent a VA psychiatric 
examination for compensation purposes in January 1996.  It 
was noted that the veteran had been hospitalized by VA for 
his PTSD three times within the past seven years.  Mental 
status examination revealed the veteran was cooperative with 
fair eye contact.  His affect was somewhat blunted and his 
mood was dysphoric.  He stated that someone had suggested 
electroconvulsive therapy.  He had no recent suicidal 
ideation although he was hospitalized in the past on three 
occasions for suicide attempts.  He had no history of 
homicidal activity.  He related that he had flashbacks, 
dreams and heard voices when no one was there.  Auditory 
hallucinations were almost daily.  He denied paranoia and his 
judgment was fair.  It was noted that he was in receipt of 
Social Security disability benefits.  He related that he 
avoided crowds and was verbally abusive to his wife.  The 
pertinent diagnosis was PTSD.  The examiner stated that the 
veteran was unable to work.  

VA outpatient treatment records from February 1996 to 
November 1996 were associated with the claims folder.  In 
February 1996, the veteran stated that it had been over one 
year since he was seen in the medication clinic.  He related 
that his symptoms began to worsen, he was hospitalized in 
January 1996, was tried on several medications and the 
medications appeared to work.  He related that now he had 
begun to experience insomnia and depressed mood.  He related 
that he had been abstinent from alcohol for three months and 
that he was compliant with his medication.  He reported that 
Vistaril was ineffective and Trazodone was too sedating.  At 
the time of the examination, he was on several other 
medications.  Mental status examination revealed he was soft 
spoken and cooperative.  His speech was logical and goal 
directed.  There was no evidence of a thought disorder or 
psychotic symptoms.  He denied current suicidal or homicidal 
ideation.  His mood was depressed with constrictive affect.  
His insight and judgment were intact.  The diagnoses were 
chronic PTSD and alcohol dependence in early remission. 

In April 1996, the veteran complained of persistence of 
depressed mood, irritability and problems sleeping.  He 
stated that approximately two times per week he felt 
extremely depressed and had little interest in doing 
anything.  He stated that he was compliant with the 
medications that helped some but he was still symptomatic.  
The diagnoses were chronic PTSD and dysthymia.  In May 1996, 
he was seen for medication follow-up.  He reported that he 
had discontinued all of his medication because of nausea.  He 
reported that his Benadryl had not been helpful for insomnia 
and that his most distressing symptoms were anxiety.  His 
depressive symptoms were described as stable.  Mental status 
examination revealed he was cooperative and he had no current 
suicidal, homicidal or psychotic symptoms.  His mood was 
slightly anxious.  Insight and judgment were intact.  The 
diagnosis was chronic PTSD.  In June 1996, he was seen for 
his first individual session in months.  He related that he 
remained highly isolated in his home.  He tried to start 
projects around the home but was unable to finish them.  He 
remained in his marriage but he and his wife ignored one 
another.  He had several Vietnam momentos which he put away 
and his wife continued to put them out around the house.  He 
was considering another inpatient program but felt that the 
previous one did little to help him.  He continued to 
experience suicidal thoughts but was able to divert them by 
contacting his sister or brother or taking medication.  He 
appeared depressed but continued to relate with a dry sense 
of humor.  Thoughts were logical with no signs of psychosis.  
The examiner stated that re-referral to Martinsburg VA 
inpatient treatment program should be explored.  The 
diagnosis was PTSD, severe and chronic.  Decompensation was 
noted.  

In July 1996, the veteran was seen in the PTSD Clinical Team 
(PCT) for medication management.  Complaints included 
persistent symptoms of PTSD, depressed mood, anxiety and 
insomnia.  Since his last visit, he discontinued all 
medications because he was having hallucinations.  He 
attributed his hallucinations to a combination of 
medications.  Mental status examination revealed he was 
pessimistic in his outlook.  Evidence of psychotic symptoms 
was not present.  He did not express current suicidal or 
homicidal ideation.  Mood was dysphoric and anxious with a 
mood congruent affect.  Insight and judgment were unimpaired.  
The diagnoses were chronic PTSD and alcohol dependence in 
remission.  In August 1996, he was seen in an individual 
session.  He noted that he was having difficulties in his 
marriage and that his wife was leaving.  He asked for 
referral to the Martinsburg inpatient treatment program.  He 
did not report for his examination in September 1996.  In 
October 1996, he was seen in the clinic and it was noted that 
he had been treated in the PCT clinic for four years for 
symptoms of PTSD.  He stated that by far the most disabling 
symptoms to him had been those of anxiety which kept him 
virtually isolated.  He rarely left the house and barely 
communicated with his family, putting his marriage on a 
constant strain.  Mental status examination revealed he was 
pessimistic in his outlook.  Evidence of psychotic symptoms 
was not present.  He did not express suicidal or homicidal 
ideation.  Mood was dysphoric and anxious with a mood 
congruent affect.  Insight and judgment were unimpaired.  The 
diagnoses were chronic PTSD, dysthymia and alcohol dependence 
in remission.  The examiner stated that in her clinical 
opinion, the veteran's PTSD symptoms were chronic and severe 
and his ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

In November 1996, the veteran was seen again for treatment 
for PTSD.  In his treatment period, he was seen in individual 
and group therapy for medication management and in acute 
psychiatry several times.  He was treated twice in 
specialized inpatient PTSD units at other VA hospitals.  At 
the time of this visit, he was being seen only in individual 
therapy because he had shown extreme difficulties in group 
therapy and had been removed from PTSD groups.  He became 
easily overwhelmed by the difficulties of others and showed 
social skills below those of his peers.  He coped with this 
by acting out in the group setting.  He was noted to be 
highly isolated in his home and had problems with even the 
most intimate relationships.  His wife was filing for divorce 
and the relationships with his siblings and other family 
members likewise had shown deterioration.  Management of 
daily living was problematic.  He reported flights into 
dissociative flashbacks that left him out of touch with 
reality.  His thoughts could be psychotic in process at 
times.  Mood was highly numbed to feelings of anything but 
anger.  This created further barriers to the hope of any 
improvement in his social functioning.  He continued to 
struggle with suicidal and homicidal ideation.  He became so 
homicidal that he obtained a weapon but was able to have it 
removed before acting on any of his impulses.  At the time of 
the visit, he had no suicidal or homicidal intent or plan.  
It was noted that he was seen infrequently in therapy as 
exposure to aspects of his trauma was highly disturbing and 
destabilizing.  The diagnoses were PTSD, chronic, delayed, 
severe with profound impact on social and vocational 
function, unemployable, and alcohol abuse, in sustained 
remission.  His Global Assessment of Functioning (GAF) was 
20.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in May 1997.  It was noted by his 
representative that he was unemployable due to his PTSD.  The 
veteran testified that he attempted suicide  four times and 
the last attempt was in 1995.  He related suicidal thoughts 
two to three times per month.  He stated that his wife took 
his medication, kitchen knives, scissors and keys to the 
garage when she sensed he was suicidal.  He also indicated 
that he had hit his wife on one occasion but that he was 
often verbally abusive to her.  He testified that his PTSD 
became worse whenever he went into a program.  He stated that 
PTSD cost him several jobs because he could not get along 
with people and that he had homicidal thoughts in the past.  
His last homicidal thought was when he was hospitalized by VA 
in October 1996.  He also testified that he was scheduled for 
a 90 day inpatient treatment program for PTSD at the VA 
Hospital, Martinsburg, West Virginia in July 1997.  

VA outpatient treatment records from January 1997 to May 1997 
were associated with the claims folder.  In January 1997, the 
veteran was seen for persistent symptoms of PTSD, depressed 
mood, anxiety and insomnia.  He discontinued his psychotropic 
medication five months earlier but could not give a reason.  
He related that he would try Trazodone again.  The diagnosis 
was chronic PTSD.  In March 1997, he made the same complaints 
as previously and noted that he had not noticed any 
appreciable change in the intensity of his symptoms.  He did 
sleep on Trazodone but did not take it every night because it 
made him sleep too deeply.  He was seen in May 1997 and again 
noted no appreciable changes in his symptoms.  He stated that 
his anxiety was more prevalent than his depression.  PTSD, 
chronic, remained the diagnosis.  

The veteran underwent a VA psychiatric examination in 
July 1997.  He complained of sleep disturbance and 
flashbacks.  He reported that he was uncomfortable in crowds 
and public places.  He reported that he was a jumpy 
individual.  He had no close relationship with family members 
or friends.  He reported that he used Percocet and Valium to 
avoid thoughts associated with his Vietnam experiences.  He 
had decreased interest in the only thing he ever enjoyed 
doing which was dancing.  Mental status examination indicated 
that the veteran was alert and fully oriented.  His memory 
and fund of knowledge were adequate.  His concentration and 
attention were fair.  His thought process was logical and 
relevant, though at times evasive.  He avoided questions of 
alcohol until posed very directly.  He denied psychotic 
symptoms and his mood was reported as "uncomfortable."  His 
affect was angry and restricted.  He denied suicidal and 
homicidal thoughts.  His insight was poor and judgment was 
impaired.  The pertinent diagnoses were PTSD, combat-related, 
mild to moderate and active alcohol and opiate dependence.  
The examiner stated that the veteran had a chronic case of 
PTSD and he appeared to be maintaining at a low functioning 
level over the last couple of years with treatment.  He did 
not appear to have recent improvement or decline in his 
functioning.  The examiner stated that his PTSD did seem to 
impair him socially but by his report, his occupational 
impairment was due to carpal tunnel syndrome.  

VA outpatient treatment records dated from March 1998 to 
April 1998 were obtained and associated with the claims 
folder.  In March 1998, it was noted that the veteran had 
numerous admissions to psychiatry for PTSD and alcohol 
dependence.  He complained of worsening symptoms and he 
stated that the medications were not helping.  He noted an 
increase in suicidal thought with thoughts of walking in 
front of a car.  He denied the use of alcohol for two months.  
He was slated to be admitted to the hospital for 
stabilization and self protection.  His symptoms elevated to 
the point that his hospitalization continued 14 days.  In 
April 1998, the veteran's PTSD symptoms were described as 
continually chronic.  He remained off Diazepam in preparation 
for his admission to the Martinsburg VA Medical Center in 
May 1998.  

In May 1998, the veteran was admitted to the PTSD 
Rehabilitation Program.  It was noted that he had completed 
treatment programs in July 1992 and also in 1993.  Upon 
admission, he attended the orientation and began track one of 
his program when he received notification of the death of his 
brother by suicide.  He took a discharge to return home and 
help with family affairs.  He planned to return at a later 
date to continue and complete the program.  His PTSD was 
considered severe due to combat exposure and he had a GAF 
score of 38.  The pertinent discharge diagnoses were PTSD, 
chronic, depression and alcohol dependence in remission.  

Effective November 7, 1996, PTSD is to be rated under new 
criteria to be codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Primarily, it was rated on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they 
impaired his industrial ability by affecting his reliability, 
flexibility and efficiency.  If there was "considerable" 
industrial impairment, a 50 percent rating was warranted and 
"severe" industrial impairment warranted a 70 percent 
rating.  When the symptomatology resulted in virtual 
isolation in the community, or the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total rating was 
warranted.  A total rating was also warranted if the veteran 
was demonstrably unable to obtain or retain employment.  See 
also 38 C.F.R. § 4.129 (1995); Johnson v. Brown, 7 Vet.App. 
95 (1994).  

Under the new criteria, a 50 percent rating is warranted for 
PTSD where the disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  

The revisions to the rating schedule pertaining to mental 
disorders also included the removal of paragraph (c) of 
38 C.F.R. § 4.16.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Therefore, it is necessary that the Board 
evaluate the veteran's claim under both the old and new 
criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a Statement 
of the Case (SOC) which provided the veteran with the 
regulatory requirements.  The Board finds that there is no 
prejudice to the veteran in the final adjudication of this 
claim.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

A review of the evidence of record reveals that the veteran's 
PTSD symptomatology is at least severe in degree.  He 
reported flashbacks, sleep disturbance and auditory 
hallucinations.  He also has been hospitalized recently for 
PTSD on three occasions, once in 1996 and twice in 1998.  His 
GAF score has been evaluated between 20 and 38.  These levels 
of functioning on the GAF scale relate from (20) some danger 
of hurting himself or others , or occasionally failing to 
maintain minimal personal hygiene or gross impairment in 
communication to symptoms (38) resulting in a depressed man 
avoiding friends, neglecting family and inability to work.  
He related depression at least two times per week.  It was 
noted that he no longer attended PTSD group meetings because 
he was removed from the group due of his behavior.  He was 
then only seen in individual therapy.  Most importantly, he 
has been described as highly isolated on more than one 
occasion.  He was noted to barely communicate with his family 
and had problems with even the most intimate relationships.  
He related feeling uncomfortable in crowds and he rarely left 
his house.  Due to difficulty managing daily living, eating 
and hygiene have been problematic.  This is borne out in his 
medical records and was noted on a consistent basis in the 
medical evidence from 1996 to 1998.  

The veteran also purchased weapons and but was able to have 
them removed before he acted on his impulses.  He testified 
in 1997 that his wife removed his medication, kitchen knives, 
scissors and keys to the garage whenever she sensed he was 
suicidal.  As late as March 1998, he related feelings of 
suicide, indicating that he had thoughts of walking into the 
path of a car.  The Court has found that the Secretary's 
interpretation of the total rating for PTSD under the old 
criteria is that the three prongs for a 100 percent rating 
are each independent bases for awarding a 100 percent rating 
and that this interpretation is reasonable.  Johnson v. 
Brown, 7 Vet.App. 95 (1994).  In other words, if the 
veteran's symptomatology results in virtual isolation in the 
community, he is entitled to a 100 percent rating regardless 
of whether the other prongs have been satisfied.  That, in 
the Board's view, has been demonstrated here.  The medical 
evidence has shown that he was virtually isolated within his 
community and on several occasions, the VA examiners have 
also indicated that the veteran is unemployable.  Therefore, 
since the evidence of record has established two of the three 
prongs under the old criteria, the schedular criteria for a 
100 percent schedular rating are met. 


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

